—In an action to recover damages for personal injuries, etc., the defendant Freeport Union Free School District appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated October 16, 2000, as, upon renewal, adhered to a prior order of the same court (Winslow, J.), dated January 23, 1998, denying its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s initial motion for summary judgment dismissing the complaint insofar as asserted against it was denied, and that determination was affirmed by this Court (see, Johnson v Freeport Union Free School Dist., 255 AD2d 294). That decision constitutes the law of the case, which is binding on the Supreme Court and on this Court as well (see, Shroid Constr. v Dattoma, 250 AD2d 590, 593). The appellant has asserted no basis for deviating from our prior decision (see, Inter-Power of N. Y. v Niagara Mohawk Power Corp., 259 AD2d 932, 933; Gayle v City of New York, 92 NY2d 936, 937; M & M Produce Farms & Sales v County of Orange, 275 AD2d 764). O’Brien, J. P., Goldstein, Schmidt and Smith, JJ., concur.